UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7201



DARNELL COLEMAN,

                                              Petitioner - Appellant,

             versus


DAVID A. GARRAGHTY, Chief Warden Greensville
Correctional Center,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-431)


Submitted:    June 11, 2003                   Decided:   June 25, 2003


Before LUTTIG, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darnell Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darnell Coleman seeks to appeal the district court’s order

dismissing as untimely filed his petition under 28 U.S.C. § 2254

(2000). An appeal may not be taken from the final order in a habeas

corpus proceeding unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). When,

as here, a district court dismisses a § 2254 petition solely on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).   After considering our

recent decision in Wade v. Robinson, 327 F.3d 328 (4th Cir. 2003),

and independently reviewing the record, we conclude that Coleman

has not made the requisite showing. See Miller-El v. Cockrell, 123

S. Ct. 1029, 1039 (2003).   Accordingly, we deny Coleman’s motion

for appointment of counsel, deny his motion for a certificate of

appealability, and dismiss the appeal.




                                2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3